Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 1 of 8 PageID 3716




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SHERILYN D. JACKMACK,
individually and SHERILYN D.
JACKMACK, Personal
Representative of the Estate of
Bruce D. Jackmack, deceased,

              Plaintiff,

v.                                             Case No.: 2:20-cv-692-SPC-NPM

BOSTON SCIENTIFIC
CORPORATION,

             Defendant.
                                        /


                            OPINION AND ORDER1

      Before the Court is Defendant Boston Scientific Corporation’s Partial

Motion to Dismiss (Doc. 57) and Plaintiff Sherilyn D. Jackmack’s Response in

Opposition (Doc. 59). The Court grants Defendant’s motion and dismisses

Count IV of Plaintiff’s First Amended Complaint.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By
using hyperlinks, the Court does not endorse, recommend, approve, or guarantee any
third parties or the services or products they provide, nor does it have any agreements
with them. The Court is also not responsible for a hyperlink’s availability and
functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 2 of 8 PageID 3717




                                BACKGROUND

       This products liability action concerns Boston Scientific’s Advantage Fit

Transvaginal Mid-Urethral Sling System (“Advantage Fit”). The case was

remanded to this Court from MDL 2326. On remand, the Court requested that

Jackmack amend her operative pleading to remove inapplicable causes of

action and conform to Florida law.

       The Advantage Fit is a prescription medical device used by gynecologists

to treat pelvic organ prolapse and stress urinary incontinence. (Doc. 57 at 2;

Doc. 56 at 3). The product is manufactured by Boston Scientific and sold to a

learned intermediary. (Doc. 57 at 2). Since being implanted with the device,

Jackmack has experienced pain and suffering, sustained permanent injury,

undergone further medical treatment, and incurred economic loss. (Doc. 56 at

27).   Jackmack’s Amended Complaint raises five claims for relief: (1)

negligence; (2) design defect; (3) failure to warn; (4) breach of express warranty;

and (5) loss of consortium. (Doc. 56 at 13). Boston Scientific has responded

with a Partial Motion to Dismiss Plaintiff’s breach of express warranty claim

for failing to plead privity of contract and provide notice under Florida law.

(Doc. 57 at 2).

                             LEGAL STANDARD

       A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The


                                        2
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 3 of 8 PageID 3718




plaintiff must “give the defendant fair notice of what the claim is . . . and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (cleaned up). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). A facially plausible claim allows a “court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The Court accepts all well-pled allegations as true and construes

them in the light most favorable to the plaintiff. Pielage v. McConnell, 516

F.3d 1282, 1284 (11th Cir. 2008).

                                DISCUSSION

      Boston Scientific argues that Jackmack’s breach of express warranty

claim should be dismissed for lack of privity and pre-suit notice. The Court

agrees.

A. Privity

      “Florida law reveals no clear rule about whether privity is required in

every Florida express warranty claim.” Godelia v. Doe 1, 881 F.3d 1309, 1321

(11th Cir. 2018). As a general principle, however, Florida law requires privity

in an action for breach of express warranty. See Intergraph Corp. v. Stearman,

555 So. 2d 1282, 1283 (Dist. Ct. App. Fla. 1990) (“Privity is required in order

to recover damages from the seller of a product for breach of express or implied


                                       3
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 4 of 8 PageID 3719




warranties.”); see also Weiss v. Johansen, 898 So. 2d 1009, 1012 (Dist. Ct. App.

Fla. 2005) (“in order to recover for the breach of a warranty either express or

implied, the plaintiff must be in privity of contract with the defendant”). A few

courts have found the privity requirement met even if the defendant did not

sell the product directly to the plaintiff. See Cedars of Lebanon Hosp. Corp v.

European X-Ray Distributors of Am., Inc., 444 So. 2d 1068, 1072 (Dist. Ct. Fla.

App. 1984) (holding that hospital established privity, even though it did not

purchase the equipment directly from the manufacturer, because the

manufacturer’s sales representative “called upon” the hospital to “ma[k]e

direct representations” about the quality and capabilities of the product); New

Nautical Coatings, Inc. v. Scoggin, 731 So.2d 145, 147 (Fla. 4th DCA

1999) (affirming a breach of warranty claim against a manufacturer when the

manufacturer’s representative was heavily involved in a transaction where a

third-party shop provided the services to a plaintiff); Carnival Corp. v. Rolls-

Royce PLC, No. 08-23318-CIV-SEITZ, 2009 WL 3861450, at *3 (S.D. Fla. Nov.

17, 2009) (relying on Cedars, finding plaintiffs established “direct contacts”

sufficient to meet the privity requirement).

      The Advantage Fit is an FDA-approved product sold only to doctors and

hospitals. Jackmack did not, nor can she, allege that Jackmack bought the

medical device directly from Boston Scientific. She therefore lacks privity of

contract with Boston Scientific.     For this reason, the breach of express


                                       4
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 5 of 8 PageID 3720




warranty claim fails. This Court has rejected a plaintiff’s attempt to assert a

claim for breach of express warranty related to a prescription medical device

that can be obtained only through a learned intermediary. See, e.g., Douse v.

Boston Scientific Corp., 314 F. Supp. 3d 1251, 1262 (M.D. Fla. 2018); Davis v.

Boston Scientific Corp., No. 2:17-cv-682-FtM-38CM, 2018 WL 2183885, at *6

(M.D. Fla. May 11, 2018). What’s more, the limited exception in Cedars does

not apply here because there are no allegations of direct contact between

Jackmack and Boston Scientific.

      That said, Jackmack argues that one such case, Smith v. Wm. Wrigley

Jr. Co., 663 F. Supp. 2d 1336 (S.D. Fla. 2009), entitles her to pursue her claim

as the recipient of an express warranty. (Doc. 59 at 2–3). In Smith, the

plaintiff sued a chewing gum manufacturer in federal court for breach of

express warranty based on a claim that the chewing gum’s label contained

misleading statements. 663 F. Supp. 2d at 1337–38. Although the plaintiff

did not buy the chewing gum directly from the manufacturer, the court ruled

there was sufficient privity because the wrapper contained misleading

statements, the plaintiff could not have reasonably relied on a convenience

store cashier to contradict the statements, and the plaintiff relied on the

statements to his detriment. Id. at 1342.

      Jackmack’s response acknowledges this Court has rejected an argument

to apply the product labeling standard from Smith to a similar case. (Doc. 59


                                       5
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 6 of 8 PageID 3721




at 1). The plaintiff in Douse v. Boston Sci. Corp. sued the manufacturer for

injuries sustained from an implanted medical device. 314 F. Supp. 3d at 1257.

There, the multifaceted complaint included claims for breach of express

warranty, breach of implied warranty of merchantability, and breach of the

implied warranty of fitness because the plaintiff relied to her detriment on

representations in the product’s brochure, website, and advertisements. Id. at

1261. In her attempt to establish privity, the only contacts alleged between

the parties occurred through the defendant’s product brochure, website, and

advertisements. Id. Thus, the Court granted the manufacturer’s motion to

dismiss for lack of privity, rejecting plaintiff’s call for application of the relaxed

privity standard from Smith. Id. at 1261-62. In doing so, the Court noted that

“the interests of privity are satisfied by direct contact, but only in the sense of

personal contact between the consumer and the manufacturer. The alternative

of extending warranty liability to include product label representations would

swallow the privity rule entirely.” Id. at 1262 (citing Foster v. Chattem, Inc.,

No. 6:14-cv-346-ORL-37, 2014 WL 3687129, at *3 (M.D. Fla. July 24, 2014)).

      This rationale is equally applicable here. Just as in Smith, this case

concerns a medically implanted device bought without direct contact between

the manufacturer and ultimate consumer of the product. (Doc. 56). Without

direct personal contact, rather than mere contact with the product or

advertising, Jackmack cannot establish privity under Florida law. Foster,


                                          6
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 7 of 8 PageID 3722




2014 WL 3687129, at *3; see also Point Blank Solutions, Inc. v. Toyobo Am.,

Inc., No. 09–61166–CIV, 2010 WL 4624274, at *3 (S.D. Fla. Nov. 4, 2010)

(finding privity sufficiently pled where there was a contract for the product

between the purchaser and the manufacturer).

B.     Notice

       Jackmack’s Breach of Express Warranty Claim also lacks pre-suit notice.

Florida law bars a buyer from remedy for breach of an express warranty when

the plaintiff fails to notify the seller “within a reasonable time after he or she

discovers or should have discovered any breach . . . .” Fla. Stat. § 672.607(3)(a).

Jackmack argues that pre-suit notice is satisfied because Boston Scientific

knew the defects via FDA communications and Joint Committee Opinions.

(Doc. 56 at 3-6; Doc. 59 at 3). But the statutory provision requires that the

buyer, rather than the FDA or any other agency, provide notice to the seller.

Fla. Stat. § 672.607(3)(a); see Toca v. Tutco, LLC, 430 F. Supp. 3d 1313 (S.D.

Fla. 2020) (rejecting plaintiff’s argument that pre-suit notice was satisfied by

repeated notice by other consumers and industry professionals but not

plaintiff). And Jackmack’s Response incorporates no case law to the contrary.

(See Doc. 59).

       Jackmack’s breach of express warranty claim is therefore dismissed

without prejudice for failing to allege privity and pre-suit notice under Florida

law.


                                        7
Case 2:20-cv-00692-SPC-NPM Document 67 Filed 03/17/21 Page 8 of 8 PageID 3723




      Accordingly, it is now

      ORDERED:

      1. Defendant’s Partial Motion to Dismiss Plaintiff’s breach of express

         warranty claim is GRANTED.        Count IV of Plaintiff’s claim is

         DISMISSED without prejudice.

      2. By March 23, 2021, Plaintiff must file an amended complaint

         removing Count IV.

DONE and ORDERED in Fort Myers, Florida on March 16, 2021.




Copies: All Parties of Record




                                     8
